                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION
 
    UNITED STATES OF AMERICA,                    )
              Plaintiff,                         )
                                                 )        Case No.: 18-4055-01-CR-C-BCW
    v.                                           )
                                                 )        Date: Tuesday, March 5, 2019
    BASIL JACOB KYLES,                           )
              Defendant.                         )
 
                                         MINUTE SHEET
                                                                                                    

The Honorable Brian C. Wimes, presiding at Jefferson City, Missouri

Nature of Proceeding: Sentencing Hearing

Time commenced:       4:47 p.m.                      Time terminated: 5:13 p.m.
                                                                                                    
                                         APPEARANCES

Plaintiff’s counsel: Jim Lynn, AUSA
Defendant’s counsel: Troy Stabenow, AFPD
Probation officer:   Sam Casey
                                                                                                    
 
PROCEEDINGS IN COURTROOM: Parties appear as indicated above. Defendant appears
in person. There are no objections to the Presentence Investigation Report that affect the
guidelines or sentence imposed. The Court adopts the Report without change. Sentencing
recommendations presented by counsel. Allocution granted to the defendant.

SENTENCE: Defendant sentenced to the custody of the Bureau of Prisons for a term of 37
          months on Count 1 to run consecutive to Western District case number 18-
          4046-01-CR-C-BCW. Supervised release of 3 years w/mandatory, standard,
          and special conditions imposed. Fine waived. MSA of $100.00 imposed.
          Restitution: $1612.00. Defendant advised of right to appeal. Defendant
          remanded to the custody of the U.S. Marshal.

               The Court recommends to the Federal Bureau of Prisons that:

               The defendant be placed in a Federal Medical Center in Butner, North Carolina.
                




Court Reporter: Denise Halasey                                 Courtroom Deputy: Angel L. Geiser
 
 
